 CITIES SERVICE OIL CO. LAKE CHARLES, LA., OPERATIONS 4674.Although served with a copy of the petition for AdvisoryOpinion, the Union filed no response as provided by the Board'sRules and Regulations.On the basis of the above, the Board is of the opinion that :1.The Employer is engaged in the operation of a commercial radiobroadcasting station at Nanticoke, Pennsylvania.2.The Board's standard for exercising jurisdiction over enterprisesengaged in the operation of radio stations is -a minimum gross volumeof business of $100,000 per annum.'3.The petition herein does not allege the Employer's gross volumeof business but for purposes of this Advisory Opinion, we shallassume that it remained less than $100,000 as it was alleged to havebeen during fiscal years 1959 and 1960.Absent evidence contraryto this assumption, the Employer's operations do not meet the mini-mum gross volume of business test of the Board's jurisdictional stand-ard for radio stations.Accordingly, the parties are advised under Section 102.103 of theBoard's Rules and Regulations, Series 8, as amended, that the Boardwould not assert jurisdiction over the Employer because the allega-tions submitted herein do not establish that its operations meet theBoard's standard for asserting jurisdiction over radio stations.2Raritan ValleyBroadca8tiny Company,Inc.,122 NLRB 90.Cities Service Oil Company Lake Charles, La., Operations, Peti-tionerandOil,Chemical and Atomic Workers InternationalUnion,AFL-CIO,and its Local 4-500andLake Charles MetalTrades Council,AFL-CIOandUnited Plant Guard Workersof America,Ind., and its Local 700andInternational Associa-tion of Machinists,Lodge1317, AFL-CIO.Cases Nos. 15-RAI-17., 15-RC- 721, and 15-RC-.2758. December 16, 1963DECISION, ORDER, AND DIRECTION OF ELECTIONSUpon separate petitions duly filed, hearings were held before Hear-ing Officer John T. Lacey of the National Labor Relations Board.The cases are hereby consolidated for purposes of decision.'TheHearing Officer's rulings made at the hearings are free from preju-dical error and are hereby affirmed.IA hearing was held in April and May 1963, in Cases Nos. 15-RM-172 and 15-RC-2721,involving the question of appropriate units at the Employer's three-plant Lake Charlesindustrial complex.A later hearing was held on July 31, 1963, in Case No.15-RC-2758,involving the question of an appropriate unit at a fourth plant in the complex whichcommenced operations after the completion of the earlier hearingThe parties stipulatedto the incorporation of the entire record of the first hearing into the record of the secondhearing.We grant the Employer'smotion to consolidate the cases for purposes of deci-sion,in view of their related facts and issues145 NLRB No. 47. 468DECISIONSOF NATIONALLABOR RELATIONS BOARDPursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Members Fanning, Brown, andJenkins].Upon the entire record in these cases, the Board finds:1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.Questions affecting commerce exist concerning the representationof certain employees of the Employer within the meaning of Sections9(c) (1) and2(6) and (7) of the Act.'4.The major unit question herein raised concerns the appropriate-ness of a multiplant unit of production and maintenance employeesat the Lake Charles, Louisiana, industrial complex of The CitiesService Company, of which the Employer, Cities Service Oil Com-pany, is 'a wholly owned subsidiary. In Case No. 15-RM-172, theEmployer contends that despite 'a long bargaining history at LakeCharles on single-plant bases at the three plants which then comprisedthe complex, a recent reorganization of the Cities Service managerial,administrative, and operational structure in effect produced a singlenew operation at Lake Charles, for which only a multiplant bargain-ing unit is appropriate.Lake Charles Metal Trades Council, AFL-CIO, herein called LCMTC; Oil, Chemical 'and Atomic Workers In-ternationalUnion, AFL-CIO, and its Local 4-500, herein calledOCAW; and United Plant Guard Workers of America, Ind., and itsLocal 700, herein called UPGWA, contend that the Cities Service re-organization did not produce such a substantial change in the char-acter of the Lake Charles operations as to render only a multiplantunit appropriate.A second unit question concerns the appropriateness of 'a single-plant unit of production and maintenance employees at a new LakeCharles plant, sought by the OCAW in Case No. 15-RC-2758, butopposed by the LCMTC on the ground that those employees properlyconstitute an accretion to its existing production and maintenance unitat one of the three older plants at Lake Charles, and further opposedby the Employer, in view of its multiplant position.A third unit question concerns (a) the validity of UPGWA's motionto amend a prior single-plant Board certification at one of the three9 Lake Charles Metal Trades Council contends that the Employer's petition herein raisesno question concerning representation,as no union seeks an election in the multiplantunit urged by the Employer.While this contention may have had merit at the time it wasmade, the Employer's renewal of its multiplant unit contention at the later hearing inCase No. 15-RC-2758, noted in footnote 1, above, in our opinion raised a valid questionconcerning representation with regard to all of the operations here involved, in view oftheir interrelated character.CompareSouthern Greyhound Lines,Division of the Grey-hound Corporation,141 NLRB 753. CITIES SERVICE OIL CO. LAKE CHARLES, LA., OPERATIONS 469older Lake Charles plants so as to include as accretions thereto allguard classifications at Lake Charles; and (b) the scope and com-position of a multiplant guard unit sought in its petition in Case No.15-RC-2721, filed as an alternative to its motion.The Lake Charles OperationsThere are four contiguous plants at Lake Charles, including theRefinery, Cit-Con, and PCI, which have beenin existencefor severalyears, and the Butyl Plant, a new plant which commencedoperationsin July 1963.The Refinery refines petroleum, and Cit-Con, PCI,and the Butyl Plant produce lubricating oil, petro-chemicals, andbutyl rubber, respectively.For many years prior to the Employer'sincorporation in 1962, three Cities Service subsidiaries, known asCities Service Refining Corporation, Cit-Con Oil Corporation, andPetroleum Chemicals, Inc., owned and operated the Refinery, Cit-Con, and PCI, respectively .3 In 1962, there occurreda reorganizationin the Cities Service managerial, administrative, and operationalstructure, in the course of which the Employer came intoexistenceand, as of January 1, 1963, undertook to operate the three plants thenin existence at the Lake Charles complex, pursuant to separate butsimilar 1-year contracts.As a result of the reorganization, the Em-ployer merged the identity of Cities Service Refining Company withits own, placed the employees of the Refinery, Cit-Con, and PCI onits own payroll, and consolidated within its organization such mattersas personnel functions, industrial relations, technical services,treas-ury, budgeting, accounting, traffic, and maintenance on a centralizedbasis.On the other hand, Cit-Con and PCI, unlike Cities Service RefiningCompany, maintained their separate identity notwithstanding re-organization, retaining their officers, conducting corporate meetings,and asserting general administrative control over corporate functions,profits, production, inventories, purchases, budgets, and capital out-lays.Although, as noted above, the Employer undertook to operatethese companies, the 1-year operating agreements rendered the Em-ployer's operation of these plants subject to policies established byoperating committees organized by the Cit-Con and PCI directorspursuant to their bylaws and specifically reserved control of produc-tion in those corporate subsidiaries.The reorganization left the em-ployees' work situs and conditions of employment substantially un-changed.In July 1963, the Butyl Plant, owned by Columbian CarbonCompany, a wholly owned Cities Service subsidiary, and staffed with3,Sixty-five percent of the stock of Cit^Con is owned by the Cities Service Company ;the remainder is owned by Continental Oil Company.Petroleum Chemicals, Inc, is awholly owned subsidiary,as was Cities Service Refining Corporation until its terminationin 1962, as a result of The Cities Service reorganization hereinafter described. 470DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees from the Refinery, Cit-Con, and PCI, commenced produc-tion pursuant to an operating agreement with the Employer sub-stantially similar to the other aforementioned operating agreements;unlike them, however, it provided that control over operating pro-cedures at the Butyl Plant be vested in Columbian Carbon Company,the Butyl Plant owner, and that technical direction of the operatingprocess be vested in the Butyl Plant superintendent who, it was stipu-lated, was not an employee of the Employer.Bargaining History at the Lake Charles OperationsTTzeRe finery :LCMTC has continuously represented a unit ofproduction and maintenance employees since its certifications in 1951and 1957; its most recent contract expires on May 4, 1964.UPGWAhas represented the plant protection employees since its certificationin 1958; its latest contract carried a termination date of July 1, 1963.Cit-Con : OCAWWWwas certified by the Board in 1950 for a unit ofproduction and maintenance employees, which it has continuously rep-resented since that time; its latest contract had an expiration date ofSeptember 1, 1963.The plant protection employees are unrepre-sented.PCI:LCMTC has represented a unit of operating and main-tenance employees since its certification in 1959; its latest contractexpired on May 1, 1963.UPGWA has represented a unit of plantprotection employees since its certification in 1958; its current contractexpires on March 1, 1964. In addition to the above unions, Interna-tional Association of Machinists currently represents separate plant-wide units of machinists at all three plants, and Office EmployeesInternational Union recently executed a single contract covering theLake Charles office employees.None of the labor organizations here-in directly involved seek to represent the employees in the IAM andOffice Employees units.There is no bargaining history at the ButylPlant.Case No. 15-RM-172In Case No. 15-RM-172 the Employer contends that the 1962 re-organization produced, in effect, a new highly integrated operation,for which only a single multiplant unit is appropriate.'We do notagree.While it is true that the reorganization effected a centraliza-tion of management, administration, and plant operations, it appearsto have produced no substantial change in the identity or operation ofthe individual plants or the diversity of their products, or in the jobclassifications or conditions of employment of the employees at these4The Employer states that its unit position is not "inflexible."It appears to contendthat a multiplant unit of production and maintenance employees is the only appropriateunit or, at the least,the most appropriate unitBut whatever the composition of theunit, it maintains that only a unit which is multiplant in scope is appropriate CITIES SERVICEOIL CO. LAKE CHARLES, LA., OPERATIONS 471plants, who continue to work in their same separate work areas, with-out interchange and under separate immediate supervision.Further-more, as noted above, the ownership and ultimate control of plantoperations remains in the individual corporate subsidiaries, notwith-standing the reorganization.In such circumstances, while, as a re-sult of the reorganization, a multiplant unit as proposed by the Em-ployer might be appropriate, it has not been shown that such is theonly appropriate type of unit herein.For, upon the entire record,we cannot find that the separate plant units involved which are in-herently appropriate and supported by Board certifications and manyyears of bargaining have been so merged or integrated into a morecomprehensive unit as to have lost their separate identity for bargain-ing purposes.'In view thereof, apart from other considerations,'and in the absence of a request by a labor organization for a multi-plant unit which might provide a basis for the establishment of aunit coextensive with the Lake Charles complex,' we shall dismiss theEmployer's petition in Case No. 15-RM-172.Case No. 15-RC-2758OCAW seeks an election in a plantwide unit at the new ButylPlant.LCMTC contends that the Butyl Plant employees constitutean accretion to its current production and maintenance unit at theRefinery.UPGWA merely seeks a declaration that employees in cer-tain job classifications are guards, within the meaning of the Act.The Employer urges the inappropriateness of the unit on the groundthat only a multiplant unit of Lake Charles employees is appropriate.The Butyl Plant alone produces butyl rubber. It is contiguous tothe other plants and under separate immediate supervision.Thework force includes 56 operators, who are permanently assigned anddo not interchange with employees at any of the other plants.Wefind, contrary to the LCMTC, that the employees of the new ButylPlant are not an accretion to its unit and that they constitute a clearlyidentifiable group with similar interests who may properly constitutea separate appropriate unit.8Case No. 15-RC-2721In the event the Board favors the multiplant unit proposed by theEmployer, UPGAVA, by motion in Case No. 15-RC-172, seeks a clari-fication of its 1958 certification at the Refinery which would include5 Cf.Consolidated Edison Company of New York, Inc,132 NLRB 1502: DixieBelleMills,Ino,139 NLRB 829ULCMTC claims as a bar a current contract which, as noted above, covers a certifiedproduction and maintenance unit at the Refinery and is effective to May 4, 1964Y SeeWestern Electric Company, Incorporated,108 NLRB 396, 3981CitiesService Refining Corporation,121 NLRB 1091, at 1092-1093. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDall guardsat the Lake Charles operation in the certified unit.Alter-natively,UPGWA filed its petition in Case No. 15-RC-2721, alsoseeking aunit ofall guardsat the Lake Charles operation.We denythe motionas without merit, as the unit claimed is substantially dif-ferentfromthe certified unit, and the motion, if granted, wouldpreclude the unrepresented Cit-Con and Butyl Plant guards from par-ticipation in a self-determination election to determine theirdesiresas torepresentation by UPGWA,,a matter which can only be deter-mined in arepresentation proceeding.We further find without meritUPGWA's multi^plant unit request in Case No. 15-RC-2721.Thispetition was filed prior to the commencement of operations at the newButyl Plant, and does not embrace the guards at the new Butyl Plant.However, in view of the inherent appropriateness of single-plant unitsat the Lake Charles complex, we shall direct,an election in a unit ofthe unrepresented guards at Cit-Con, who are sought by UPGWA,leavingundisturbed UPGWA's existingsingle-plant guard units atthe Refinery and PCL9A questionremains asto the composition of the guard unit at Cit-Con.UPGWA would include firemen and safety inspectors. Thereare no firemen. Safety inspectors is -a category which, in anearlierdecision involving PCI, the Board held not to be guards within themeaning of the Act, on the ground that their guard duties were at bestsporadic, and their authority to enforce safety regulations did notmake them guards within the meaning of the Act.10 As the dutiesof the instant safety inspectors appear to be substantiallythe same asin the earlier case, we exclude them from the unitas nonguards.Accordingly, we find that the following employee groups at theLake Charles, Louisiana, complex of the Cities Service Companyconstitute units appropriate for the purposes of collective bargainingwithin the meaning of Section 9 ('b) of the Act : 11(a)All employees of the Butyl Plant of Columbian CarbonCompany, including operators and safety inspectors, but exclud-ing employees of other plants,12 office clerical employees, machin-6 See cases cited in footnote 5,supra10Petroleum Chemicals, Inc.,121 NLRB 630, at 632-633.71IIPGWA's showingof interest in unit(b) is not clear.Accordingly,we instruct theRegionalDirectornot to proceed with the election in this unit until he shall have firstdetermined thatUPGWA hasmade an adequate showing of interest among the employeesin this unit who are eligible to vote in the election.Furthermore,as unit (b) is sub-stantially different from that petitioned for, we herebypermit UPGWA,should it so desire,to withdraw its petition without prejudice upon written notice to the RegionalDirectorwithin 10 days from the date of the Directionof ElectionIa Employees of other plants include a fluctuating group of maintenance employees whoare permanently assigned to the other Lake Charles plants, where they are included inthe single-plant production and maintenance units currently representedby the OCAWand the LCMTC. Althoughthey have hitherto been drawn from the Refinery to performmaintenancework at the Butyl Plant,they are obtainable from any ofthe Lake Charlesplants which may have a surplus of them atthe time theyare needed.The Employerhas no intention of hiring a permanent maintenance force forthe Butyl Plant. CURTIS MATHES MANUFACTURING COMPANY473ists,machinist helpers, machinist apprentices, garage mechanicsand their helpers, watchmen, guards, and supervisors as definedin the Act.(b)All guards at the Cit-Con plant of Cit-Con Oil Corpora-tion, excluding safety inspectors, all other employees, and super-visors as defined in the Act.[The Board dismissed the petition in Case No. 15-RM-172.][Text of Direction of Elections omitted from publication.]Curtis MathesManufacturing CompanyandUnitedFurnitureWorkers of America, AFL-CIO, Local Union 376.Cases Nos.16-CA-1748 and 16-CA-1765.December 17, 1963DECISION AND ORDEROn April 30, 1963, Trial Examiner Frederick U. Reel issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent and the General Counselfiled exceptions to the Intermediate Report and supporting briefs.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report and the entire record in the case, including theexceptions and briefs, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, with the followingmodification :Respondent manufactures television, radio, and hi-fi combinationsat its plant in Athens, Texas.One part of its plant, designated "themill," is devoted to the production of wood cabinets.The mill is aroomapproximately 240 feet wide and 400 feet long divided intofunctionalareasnot all separated by walls.Thus, the mill consistsof the finish mill, the glue room, the rough mill, the knife grindingdepartment, the framing department, the cabinet room, and the sand-ing area.The production process starts with the cutting of lumberin the rough mill and continues through the finishing, sanding, gluing,and other processes. 'Dust created by the operation of the saws,sanders, planes, and other machinery utilized in the mill is collectedby a suction system through ducts attached to heads over each ma-chine.The dust is gathered into the "harvestore," a container located145 NLRB No. 52.